 



EXHIBIT 10.45

ADVANCED FIBRE COMMUNICATIONS, INC.
STOCK OPTION AGREEMENT

RECITALS

     A. The Board has adopted the Plan for the purpose of retaining the services
of selected Employees, non-employee members of the Board or of the board of
directors of any Parent or Subsidiary and consultants and other independent
advisors who provide services to the Corporation (or any Parent or Subsidiary).

     B. Optionee is to render valuable services to the Corporation (or a Parent
or Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Corporation’s grant
of an option to Optionee.

     C. All capitalized terms in this Agreement shall have the meaning assigned
to them in the attached Appendix.

          NOW, THEREFORE, it is hereby agreed as follows:

          1. GRANT OF OPTION. The Corporation hereby grants to Optionee, as of
the Grant Date, an option to purchase up to the number of Option Shares
specified in the Grant Notice. The Option Shares shall be purchasable from time
to time during the option term specified in Paragraph 2 at the Exercise Price.

          2. OPTION TERM. This option shall have a term of ten (10) years
measured from the Grant Date and shall accordingly expire at the close of
business on the Expiration Date, unless sooner terminated in accordance with
Paragraph 5 or 6.

          3. LIMITED TRANSFERABILITY. If this option is designated an Incentive
Option in the Grant Notice, then this option shall be neither transferable nor
assignable by Optionee other than by will or by the laws of descent and
distribution following Optionee’s death and may be exercised, during Optionee’s
lifetime, only by Optionee. However, if this option is designated a
Non-Statutory Option in the Grant Notice, then this option may, in connection
with the Optionee’s estate plan, be assigned in whole or in part during
Optionee’s lifetime to one or more members of the Optionee’s immediate family or
to a trust established for the exclusive benefit of one or more such family
members. The assigned portion shall be exercisable only by the person or persons
who acquire a proprietary interest in the option pursuant to such assignment.
The terms applicable to the assigned portion shall be the same as those in
effect for this option immediately prior to such assignment and shall be set
forth in such documents issued to the assignee as the Plan Administrator may
deem appropriate.

 



--------------------------------------------------------------------------------



 



          4. DATES OF EXERCISE. This option shall become exercisable for the
Option Shares in one or more installments as specified in the Grant Notice. As
the option becomes exercisable for such installments, those installments shall
accumulate and the option shall remain exercisable for the accumulated
installments until the Expiration Date or sooner termination of the option term
under Paragraph 5 or 6.

          5. CESSATION OF SERVICE. The option term specified in Paragraph 2
shall terminate (and this option shall cease to be outstanding) prior to the
Expiration Date should any of the following provisions become applicable:

        (i) Should Optionee cease to remain in Service for any reason (other
than death, Permanent Disability or Misconduct) while this option is
outstanding, then Optionee shall have a period of three (3) months (commencing
with the date of such cessation of Service) during which to exercise this
option, but in no event shall this option be exercisable at any time after the
Expiration Date.

        (ii) Should Optionee die while this option is outstanding, then the
personal representative of Optionee’s estate or the person or persons to whom
the option is transferred pursuant to Optionee’s will or in accordance with the
laws of descent and distribution shall have the right to exercise this option.
Such right shall lapse, and this option shall cease to be outstanding, upon the
EARLIER of (A) the expiration of the twelve (12)- month period measured from the
date of Optionee’s death or (B) the Expiration Date.

        (iii) Should Optionee cease Service by reason of Permanent Disability
while this option is outstanding, then Optionee shall have a period of twelve
(12) months (commencing with the date of such cessation of Service) during which
to exercise this option. In no event shall this option be exercisable at any
time after the Expiration Date.

        (iv) During the limited period of post-Service exercisability, this
option may not be exercised in the aggregate for more than the number of vested
Option Shares for which the option is exercisable at the time of Optionee’s
cessation of Service. Upon the expiration of such limited exercise period or (if
earlier) upon the Expiration Date, this option shall terminate and cease to be
outstanding for any vested Option Shares for which the option has not been
exercised. However, this option shall, immediately upon Optionee’s cessation of
Service for any reason, terminate and cease to be outstanding with respect to
any Option Shares in which Optionee is not otherwise at that time vested or for
which this option is not otherwise at that time exercisable.

2



--------------------------------------------------------------------------------



 



        (v) Should Optionee’s Service be terminated for Misconduct, then this
option shall terminate immediately and cease to
remain outstanding.

          6. SPECIAL ACCELERATION OF OPTION.

               (a) This option, to the extent outstanding at the time of a
Corporate Transaction but not otherwise fully exercisable, shall automatically
accelerate so that this option shall, immediately prior to the effective date of
the Corporate Transaction, become exercisable for all of the Option Shares at
the time subject to this option and may be exercised for any or all of those
Option Shares as fully-vested shares of Common Stock. No such acceleration of
this option, however, shall occur if and to the extent: (i) this option is, in
connection with the Corporate Transaction, either to be assumed by the successor
corporation (or parent thereof) or to be replaced with a comparable option to
purchase shares of the capital stock of the successor corporation (or parent
thereof) or (ii) this option is to be replaced with a cash incentive program of
the successor corporation which preserves the spread existing on the unvested
Option Shares at the time of the Corporate Transaction (the excess of the Fair
Market Value of those Option Shares over the aggregate Exercise Price payable
for such shares) and provides for subsequent pay-out in accordance with the
option exercise/vesting schedule set forth in the Grant Notice. The
determination of option comparability under clause (i) shall be made by the Plan
Administrator, and such determination shall be final, binding and conclusive.

               (b) Immediately following the Corporate Transaction, this option
shall terminate and cease to be outstanding, except to the extent assumed by the
successor corporation (or parent thereof) in connection with the Corporate
Transaction.

               (c) If this option is assumed in connection with a Corporate
Transaction, then this option shall be appropriately adjusted, immediately after
such Corporate Transaction, to apply to the number and class of securities which
would have been issuable to Optionee in consummation of such Corporate
Transaction had the option been exercised immediately prior to such Corporate
Transaction, and appropriate adjustments shall also be made to the Exercise
Price, PROVIDED the aggregate Exercise Price shall remain the same.

               (d) This Agreement shall not in any way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.

          7. ADJUSTMENT IN OPTION SHARES. Should any change be made to the
Common Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares or other change affecting the
outstanding Common Stock as a class without the Corporation’s receipt of
consideration, appropriate adjustments shall be

3



--------------------------------------------------------------------------------



 



made to (i) the total number and/or class of securities subject to this option
and (ii) the Exercise Price in order to reflect such change and thereby preclude
a dilution or enlargement of benefits hereunder.

          8. STOCKHOLDER RIGHTS. The holder of this option shall not have any
stockholder rights with respect to the Option Shares until such person shall
have exercised the option, paid the Exercise Price and become a holder of record
of the purchased shares.

          9. MANNER OF EXERCISING OPTION.

               (a) In order to exercise this option with respect to all or any
part of the Option Shares for which this option is at the time exercisable,
Optionee (or any other person or persons exercising the option) must take the
following actions:

                    (i) Execute and deliver to the Corporation a Notice of
Exercise for the Option Shares for which the option is
exercised.

                    (ii) Pay the aggregate Exercise Price for the purchased
shares in one or more of the following forms:

                         (A) cash or check made payable to the Corporation;

                         (B) a promissory note payable to the Corporation, but
only to the extent authorized by the Plan Administrator in
accordance with Paragraph 13;

                         (C) shares of Common Stock held by Optionee (or any
other person or persons exercising the option) for the requisite period
necessary to avoid a charge to the Corporation’s earnings for financial
reporting purposes and valued at Fair Market Value on the Exercise Date; or

                         (D) to the extent the option is exercised for vested
Option Shares, through a special sale and remittance procedure pursuant to which
Optionee (or any other person or persons exercising the option) shall
concurrently provide irrevocable written instructions (I) to a
Corporation-designated brokerage firm to effect the immediate sale of the
purchased shares and remit to the Corporation, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate
Exercise Price payable for the purchased shares plus all applicable Federal,
state and local income and employment taxes

4



--------------------------------------------------------------------------------



 



required to be withheld by the Corporation by reason of such exercise and
(II) to the Corporation to deliver the certificates for the purchased shares
directly to such brokerage firm in order to complete the sale transaction.

               Except to the extent the sale and remittance procedure is
utilized in connection with the option exercise, payment of the Exercise Price
must accompany the Notice of Exercise delivered to the Corporation in connection
with the option exercise.

                    (iii) Furnish to the Corporation appropriate documentation
that the person or persons exercising the option (if
other than Optionee) have the right to exercise this option.

                    (iv) Make appropriate arrangements with the Corporation (or
Parent or Subsidiary employing or retaining Optionee) for the satisfaction of
all Federal, state and local income and employment tax withholding requirements
applicable to the option exercise.

               (b) As soon as practical after the Exercise Date, the Corporation
shall issue to or on behalf of Optionee (or any other person or persons
exercising this option) a certificate for the purchased Option Shares, with the
appropriate legends affixed thereto.

               (c) In no event may this option be exercised for any fractional
shares.

          10. COMPLIANCE WITH LAWS AND REGULATIONS.

               (a) The exercise of this option and the issuance of the Option
Shares upon such exercise shall be subject to compliance by the Corporation and
Optionee with all applicable requirements of law relating thereto and with all
applicable regulations of any stock exchange (or the Nasdaq National Market, if
applicable) on which the Common Stock may be listed for trading at the time of
such exercise and issuance.

               (b) The inability of the Corporation to obtain approval from any
regulatory body having authority deemed by the Corporation to be necessary to
the lawful issuance and sale of any Common Stock pursuant to this option shall
relieve the Corporation of any liability with respect to the non-issuance or
sale of the Common Stock as to which such approval shall not have been obtained.
The Corporation, however, shall use its best efforts to obtain all such
approvals.

5



--------------------------------------------------------------------------------



 



          11. SUCCESSORS AND ASSIGNS. Except to the extent otherwise provided in
Paragraphs 3 and 6, the provisions of this Agreement shall inure to the benefit
of, and be binding upon, the Corporation and its successors and assigns and
Optionee, Optionee’s assigns and the legal representatives, heirs and legatees
of Optionee’s estate.

          12. NOTICES. Any notice required to be given or delivered to the
Corporation under the terms of this Agreement shall be in writing and addressed
to the Corporation at its principal corporate offices. Any notice required to be
given or delivered to Optionee shall be in writing and addressed to Optionee at
the address indicated below Optionee’s signature line on the Grant Notice. All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.

          13. FINANCING. The Plan Administrator may, in its absolute discretion
and without any obligation to do so, permit Optionee to pay the Exercise Price
for the purchased Option Shares by delivering a full-recourse promissory note
payable to the Corporation. The terms of any such promissory note (including the
interest rate, the requirements for collateral and the terms of repayment) shall
be established by the Plan Administrator in its sole discretion.

          14. CONSTRUCTION. This Agreement and the option evidenced hereby are
made and granted pursuant to the Plan and are in all respects limited by and
subject to the terms of the Plan. All decisions of the Plan Administrator with
respect to any question or issue arising under the Plan or this Agreement shall
be conclusive and binding on all persons having an interest in this option.

          15. GOVERNING LAW. The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of Delaware without
resort to that State’s conflict-of-laws rules.

          16. EXCESS SHARES. If the Option Shares covered by this Agreement
exceed, as of the Grant Date, the number of shares of Common Stock which may
without stockholder approval be issued under the Plan, then this option shall be
void with respect to those excess shares, unless stockholder approval of an
amendment sufficiently increasing the number of shares of Common Stock issuable
under the Plan is obtained in accordance with the provisions of the Plan.

          17. ADDITIONAL TERMS APPLICABLE TO AN INCENTIVE OPTION. In the event
this option is designated an Incentive Option in the Grant Notice, the following
terms and conditions shall also apply to the grant:

            -     This option shall cease to qualify for favorable tax treatment
as an Incentive Option if (and to the extent) this option is exercised for one
or more Option Shares: (A) more than three (3) months after the

6



--------------------------------------------------------------------------------



 



date Optionee ceases to be an Employee for any reason other than death or
Permanent Disability or (B) more than twelve (12) months after the date Optionee
ceases to be an Employee by reason of Permanent Disability.

            -       No installment under this option shall qualify for favorable
tax treatment as an Incentive Option if (and to the extent) the aggregate Fair
Market Value (determined at the Grant Date) of the Common Stock for which such
installment first becomes exercisable hereunder would, when added to the
aggregate value (determined as of the respective date or dates of grant) of the
Common Stock or other securities for which this option or any other Incentive
Options granted to Optionee prior to the Grant Date (whether under the Plan or
any other option plan of the Corporation or any Parent or Subsidiary) first
become exercisable during the same calendar year, exceed One Hundred Thousand
Dollars ($100,000) in the aggregate. Should such One Hundred Thousand Dollar
($100,000) limitation be exceeded in any calendar year, this option shall
nevertheless become exercisable for the excess shares in such calendar year as a
Non-Statutory Option.

            -       Should the exercisability of this option be accelerated upon
a Corporate Transaction, then this option shall qualify for favorable tax
treatment as an Incentive Option only to the extent the aggregate Fair Market
Value (determined at the Grant Date) of the Common Stock for which this option
first becomes exercisable in the calendar year in which the Corporate
Transaction occurs does not, when added to the aggregate value (determined as of
the respective date or dates of grant) of the Common Stock or other securities
for which this option or one or more other Incentive Options granted to Optionee
prior to the Grant Date (whether under the Plan or any other option plan of the
Corporation or any Parent or Subsidiary) first become exercisable during the
same calendar year, exceed One Hundred Thousand Dollars ($100,000) in the
aggregate. Should the applicable One Hundred Thousand Dollar ($100,000)
limitation be exceeded in the calendar year of such Corporate Transaction, the
option may nevertheless be exercised for the excess shares in such calendar year
as a Non-Statutory Option.

            -      Should Optionee hold, in addition to this option, one or more
other options to purchase Common Stock which become exercisable for the first
time in the same calendar year as this option, then the foregoing limitations on
the exercisability of such options as Incentive Options shall be applied on the
basis of the order in which such options are granted.

          18. LEAVE OF ABSENCE. The following provisions shall apply upon the
Optionee’s commencement of an authorized leave of absence:

7



--------------------------------------------------------------------------------



 



               (a) The exercise schedule in effect under the Grant Notice shall
be frozen as of the first day of the authorized leave, and this option shall not
become exercisable for any additional installments of the Option Shares during
the period Optionee remains on such leave.

               (b) Should Optionee resume active Employee status within sixty
(60) days after the start date of the authorized leave, Optionee shall, for
purposes of the exercise schedule set forth in the Grant Notice, receive Service
credit for the entire period of such leave. If Optionee does not resume active
Employee status within such sixty (60)-day period, then no Service credit shall
be given for the period of such leave.

               (c) If the option is designated as an Incentive Option in the
Grant Notice, then the following additional provision shall apply:

            -       If the leave of absence continues for more than ninety
(90) days, then this option shall automatically convert to a Non-Statutory
Option under the Federal tax laws on the ninety-first (91st) day of such leave,
unless the Optionee’s reemployment rights are guaranteed by statute or by
written agreement. Following any such conversion of the option, all subsequent
exercises of such option, whether effected before or after Optionee’s return to
active Employee status, shall result in an immediate taxable event, and the
Corporation shall be required to collect from Optionee the Federal, state and
local income and employment withholding taxes applicable to such exercise.

               (d) In no event shall this option become exercisable for any
additional Option Shares or otherwise remain outstanding if Optionee does not
resume Employee status prior to the Expiration Date of the option term.

8



--------------------------------------------------------------------------------



 



EXHIBIT I

NOTICE OF EXERCISE

     I hereby notify Advanced Fibre Communications, Inc. (the “Corporation”)
that I elect to purchase shares of the Corporation’s Common Stock (the
“Purchased Shares”) at the option exercise price of $ per share (the “Exercise
Price”) pursuant to that certain option (the “Option”) granted to me under the
Corporation’s 1996 Stock Incentive Plan on      , 199 .

     Concurrently with the delivery of this Exercise Notice to the Corporation,
I shall hereby pay to the Corporation the Exercise Price for the Purchased
Shares in accordance with the provisions of my agreement with the Corporation
(or other documents) evidencing the Option and shall deliver whatever additional
documents may be required by such agreement as a condition for exercise.
Alternatively, I may utilize the special broker-dealer sale and remittance
procedure specified in my agreement to effect payment of the Exercise Price.

___________________, 199__
Date

                                                
Optionee

Address:
                                                

Print name in exact manner
it is to appear on the
stock certificate:                                                 

Address to which certificate
is to be sent, if different
from address above:                                                 

Social Security Number:                                                 

Employee Number:                                                 

 



--------------------------------------------------------------------------------



 



APPENDIX

          The following definitions shall be in effect under the Agreement:

     A. AGREEMENT shall mean this Stock Option Agreement.

     B. BOARD shall mean the Corporation’s Board of Directors.

     C. CODE shall mean the Internal Revenue Code of 1986, as amended.

     D. COMMON STOCK shall mean the Corporation’s common stock.

E. CORPORATE TRANSACTION shall mean either of the following stockholder-approved
transactions to which the Corporation is a party:

          (i) a merger or consolidation in which securities possessing more than
fifty percent (50%) of the total combined voting power of the Corporation’s
outstanding securities are transferred to a person or persons different from the
persons holding those securities immediately prior to such transaction, or

          (ii) the sale, transfer or other disposition of all or substantially
all of the Corporation’s assets in complete liquidation
or dissolution of the Corporation.

     F. CORPORATION shall mean Advanced Fibre Communications, Inc., a Delaware
corporation.

     G. EMPLOYEE shall mean an individual who is in the employ of the
Corporation (or any Parent or Subsidiary), subject to the control and direction
of the employer entity as to both the work to be performed and the manner and
method of performance.

     H. EXERCISE DATE shall mean the date on which the option shall have been
exercised in accordance with Paragraph 9 of the Agreement.

     I. EXERCISE PRICE shall mean the exercise price per share as specified in
the Grant Notice.

     J. EXPIRATION DATE shall mean the date on which the option expires as
specified in the Grant Notice.

     K. FAIR MARKET VALUE per share of Common Stock on any relevant date shall
be determined in accordance with the following provisions:

A-1



--------------------------------------------------------------------------------



 



          (i) If the Common Stock is at the time traded on the Nasdaq National
Market, then the Fair Market Value shall be the closing selling price per share
of Common Stock on the date in question, as the price is reported by the
National Association of Securities Dealers on the Nasdaq National Market or any
successor system. If there is no closing selling price for the Common Stock on
the date in question, then the Fair Market Value shall be the closing selling
price on the last preceding date for which such quotation exists.

          (ii) If the Common Stock is at the time listed on any Stock Exchange,
then the Fair Market Value shall be the closing selling price per share of
Common Stock on the date in question on the Stock Exchange determined by the
Plan Administrator to be the primary market for the Common Stock, as such price
is officially quoted in the composite tape of transactions on such exchange. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.

     L. GRANT DATE shall mean the date of grant of the option as specified in
the Grant Notice.

     M. GRANT NOTICE shall mean the Notice of Grant of Stock Option accompanying
the Agreement, pursuant to which Optionee has been informed of the basic terms
of the option evidenced hereby.

     N. INCENTIVE OPTION shall mean an option which satisfies the requirements
of Code Section 422.

     O. MISCONDUCT shall mean the commission of any act of fraud, embezzlement
or dishonesty by Optionee, any unauthorized use or disclosure by Optionee of
confidential information or trade secrets of the Corporation (or any Parent or
Subsidiary), or any other intentional misconduct by Optionee adversely affecting
the business or affairs of the Corporation (or any Parent or Subsidiary) in a
material manner. The foregoing definition shall not be deemed to be inclusive of
all the acts or omissions which the Corporation (or any Parent or Subsidiary)
may consider as grounds for the dismissal or discharge of Optionee or any other
individual in the Service of the Corporation (or any Parent or Subsidiary).

     P. NON-STATUTORY OPTION shall mean an option not intended to satisfy the
requirements of Code Section 422.

     Q. NOTICE OF EXERCISE shall mean the notice of exercise in the form
attached hereto as Exhibit I.

A-2



--------------------------------------------------------------------------------



 



     R. OPTION SHARES shall mean the number of shares of Common Stock subject to
the option as specified in the Grant Notice.

     S. OPTIONEE shall mean the person to whom the option is granted as
specified in the Grant Notice.

     T. PARENT shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

     U. PERMANENT DISABILITY shall mean the inability of Optionee to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which is expected to result in death or has lasted
or can be expected to last for a continuous period of twelve (12) months or
more.

     V. PLAN shall mean the Corporation’s 1996 Stock Incentive Plan.

     W. PLAN ADMINISTRATOR shall mean either the Board or a committee of the
Board acting in its administrative capacity under the Plan.

     X. SERVICE shall mean the Optionee’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an Employee, a
non-employee member of the board of directors or a consultant or independent
advisor.

     Y. STOCK EXCHANGE shall mean the American Stock Exchange or the New York
Stock Exchange.

     Z. SUBSIDIARY shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

A-3



--------------------------------------------------------------------------------



 



ADDENDUM
TO
STOCK OPTION AGREEMENT

     The following provisions are hereby incorporated into, and are hereby made
a part of, that certain Stock Option Agreement dated 2- (the “Option Agreement”)
by and between Advanced Fibre Communications, Inc. (the “Corporation”) and 1-
(“Optionee”) evidencing the stock option (the “Option”) granted on such date to
Optionee under the terms of the Corporation’s 1996 Stock Incentive Plan, and
such provisions shall be effective immediately. All capitalized terms in this
Addendum, to the extent not otherwise defined herein, shall have the meanings
assigned to them in the Option Agreement.

INVOLUNTARY TERMINATION FOLLOWING
CORPORATE TRANSACTION

     1. To the extent the Option is, in connection with a Corporate Transaction,
to be assumed or replaced with a comparable option in accordance with
Paragraph 6 of the Option Agreement, the Option shall not accelerate upon the
occurrence of that Corporate Transaction, and the Option shall accordingly
continue, over Optionee’s period of Service after the Corporate Transaction, to
become exercisable for the Option Shares in one or more installments in
accordance with the provisions of the Option Agreement. However, immediately
upon an Involuntary Termination of Optionee’s Service within twelve (12) months
following such Corporate Transaction, the Option (or any replacement grant), to
the extent outstanding at the time but not otherwise fully exercisable, shall
automatically accelerate so that the Option shall become immediately exercisable
for all the Option Shares at the time subject to the Option and may be exercised
for any or all of those Option Shares as fully vested shares. The Option shall
remain so exercisable until the EARLIER of (i) the Expiration Date or (ii) the
expiration of the one (1)-year period measured from the date of the Involuntary
Termination.

     2. For purposes of this Addendum, an INVOLUNTARY TERMINATION shall mean the
termination of Optionee’s Service by reason of:

     (i) Optionee’s involuntary dismissal or discharge by the Corporation for
reasons other than Misconduct, or

     (ii) Optionee’s voluntary resignation following (A) a change in Optionee’s
position with the Corporation (or Parent or Subsidiary employing Optionee) which
materially reduces Optionee’s level of responsibility, (B) a reduction in
Optionee’s level of compensation (including base salary, fringe benefits and
participation in any corporate-performance based bonus or incentive programs) by
more than fifteen percent (15%) or

 



--------------------------------------------------------------------------------



 



(C) a relocation of Optionee’s place of employment by more than fifty (50)
miles, provided and only if such change, reduction or relocation is effected by
the Corporation without Optionee’s consent.

     3. The provisions of Paragraph 1 of this Addendum shall govern the period
for which the Option is to remain exercisable following the Involuntary
Termination of Optionee’s Service within twelve (12) months after the Corporate
Transaction and shall supersede any provisions to the contrary in Paragraph 5 of
the Option Agreement.

     IN WITNESS WHEREOF, Advanced Fibre Communications, Inc. has caused this
Addendum to be executed by its duly-authorized officer, and Optionee has
executed this Addendum, all as of the Effective Date specified below.

     

  ADVANCED FIBRE

  COMMUNICATIONS, INC.
 
   

  By:                                                                  

  Title:                                                                  
 
   

                                                                   

  1-, OPTIONEE
 
    EFFECTIVE DATE:        , 199          

2.



--------------------------------------------------------------------------------



 



ADDENDUM
TO
STOCK OPTION AGREEMENT

     The following provisions are hereby incorporated into, and are hereby made
a part of, that certain Stock Option Agreement dated 2- (the “Option Agreement”)
by and between Advanced Fibre Communications, Inc. (the “Corporation”) and 1-
(“Optionee”) evidencing the stock option (the “Option”) granted on such date to
Optionee under the terms of the Corporation’s 1996 Stock Incentive Plan, and
such provisions shall be effective immediately. All capitalized terms in this
Addendum, to the extent not otherwise defined herein, shall have the meanings
assigned to them in the Option Agreement.

INVOLUNTARY TERMINATION FOLLOWING
CHANGE IN CONTROL

     1. The Option shall not accelerate upon the occurrence of a Change in
Control, and the Option shall, over Optionee’s continued period of Service after
the Change in Control, continue to become exercisable for the Option Shares in
accordance with the provisions of the Option Agreement. However, immediately
upon an Involuntary Termination of Optionee’s Service within twelve (12) months
following the Change in Control, the Option, to the extent outstanding at the
time but not otherwise fully exercisable, shall automatically accelerate so that
the Option shall become immediately exercisable for all the Option Shares at the
time subject to the Option and may be exercised for any or all of those Option
Shares as fully vested shares. The Option shall remain so exercisable until the
EARLIER of (i) the Expiration Date or (ii) the expiration of the one (1)-year
period measured from the date of the Involuntary Termination.

     2. For purposes of this Addendum, a CHANGE IN CONTROL shall be deemed to
occur in the event of a change in ownership or control of the Corporation
effected through either of the following transactions:

                    (i) the acquisition, directly or indirectly, by any person
or related group of persons (other than the Corporation or a person that
directly or indirectly controls, is controlled by, or is under common control
with, the Corporation) of beneficial ownership (within the meaning of Rule 13d-3
of the Securities Exchange Act of 1934, as amended) of securities possessing
more than fifty percent (50%) of the total combined voting power of the
Corporation’s outstanding securities pursuant to a tender or exchange offer made
directly to the Corporation’s stockholders which the Board does not recommend
such stockholders to accept, or

                    (ii) a change in the composition of the Board over a period
of thirty-six (36) consecutive months or less such that a majority of the Board
members ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who either (A) have been Board
members continuously since the

 



--------------------------------------------------------------------------------



 



beginning of such period or (B) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (A) who were still in office at the time such election or
nomination was approved by the Board.

     3. For purposes of this Addendum, an INVOLUNTARY TERMINATION shall mean the
termination of Optionee’s Service by reason of:

                    (i) Optionee’s involuntary dismissal or discharge by the
Corporation for reasons other than Misconduct, or

                    (ii) Optionee’s voluntary resignation following (A) a change
in Optionee’s position with the Corporation (or Parent or Subsidiary employing
Optionee) which materially reduces Optionee’s level of responsibility, (B) a
reduction in Optionee’s level of compensation (including base salary, fringe
benefits and participation in any corporate-performance based bonus or incentive
programs) by more than fifteen percent (15%) or (C) a relocation of Optionee’s
place of employment by more than fifty (50) miles, provided and only if such
change, reduction or relocation is effected by the Corporation without
Optionee’s consent.

     4. The provisions of Paragraph 1 of this Addendum shall govern the period
for which the Option is to remain exercisable following the Involuntary
Termination of Optionee’s Service within twelve (12) months after the Change in
Control and shall supersede any provisions to the contrary in Paragraph 5 of the
Option Agreement.

     IN WITNESS WHEREOF, Advanced Fibre Communications, Inc. has caused this
Addendum to be executed by its duly-authorized officer, and Optionee has
executed this Addendum, all as of the Effective Date specified below.

     

  ADVANCED FIBRE COMMUNICATIONS, INC.

   
 
   

  By:                                                                  

  Title:                                                                  

                                                                   

  1-, OPTIONEE
 
    EFFECTIVE DATE:          , 199     

2.



--------------------------------------------------------------------------------



 



ADDENDUM
TO
STOCK OPTION AGREEMENT

     The following provisions are hereby incorporated into, and are hereby made
a part of, that certain Stock Option Agreement dated 2- (the “Option Agreement”)
by and between Advanced Fibre Communications, Inc. (the “Corporation”) and 1-
(“Optionee”) evidencing the stock option (the “Option”) granted on such date to
Optionee under the terms of the Corporation’s 1996 Stock Incentive Plan, and
such provisions shall be effective immediately. All capitalized terms in this
Addendum, to the extent not otherwise defined herein, shall have the meanings
assigned to them in the Option Agreement.

LIMITED STOCK APPRECIATION RIGHT

     1. Optionee is hereby granted a limited stock appreciation right
exercisable upon the following terms and conditions:

     - Optionee shall have the unconditional right (exercisable at any time
during the thirty (30)-day period immediately following a Hostile Take- Over) to
surrender the Option to the Corporation, to the extent the Option is at the time
exercisable for vested shares of Common Stock. In return for the surrendered
Option, Optionee shall receive a cash distribution from the Corporation in an
amount equal to the excess of (A) the Take-Over Price of the shares of Common
Stock which are at the time vested under the surrendered Option (or surrendered
portion) over (B) the aggregate Exercise Price payable for such shares.

     - To exercise this limited stock appreciation right, Optionee must, during
the applicable thirty (30)-day exercise period, provide the Corporation with
written notice of the option surrender in which there is specified the number of
Option Shares as to which the Option is being surrendered. Such notice must be
accompanied by the return of Optionee’s copy of the Option Agreement, together
with any written amendments to such Agreement. The cash distribution shall be
paid to Optionee within five (5) days following such delivery date, and neither
the approval of the Plan Administrator nor the consent of the Board shall be
required in connection with such option surrender and cash distribution. Upon
receipt of such cash distribution, the Option shall be cancelled with respect to
the Option Shares for which the Option has been surrendered, and Optionee shall
cease to have any further right to acquire those Option Shares under the Option
Agreement. The Option shall, however, remain outstanding and exercisable for the
balance of the Option Shares (if any) in accordance with the terms of the Option
Agreement, and the Corporation shall issue a new stock option agreement
(substantially in the same form of the surrendered Option Agreement) for those
remaining Option Shares.

 



--------------------------------------------------------------------------------



 



     - In no event may this limited stock appreciation right be exercised when
there is not a positive spread between the Fair Market Value of the Option
Shares and the aggregate Exercise Price payable for such shares. This limited
stock appreciation right shall in all events terminate upon the expiration or
sooner termination of the option term and may not be assigned or transferred by
Optionee.

     2. For purposes of this Addendum, the following definitions shall be in
effect:

     - A HOSTILE TAKE-OVER shall be deemed to occur in the event any person or
related group of persons (other than the Corporation or a person that directly
or indirectly controls, is controlled by, or is under common control with, the
Corporation) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 of the Securities Exchange Act of 1934, as amended) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s stockholders which the Board
does not recommend such stockholders to accept.

     - The TAKE-OVER PRICE per share shall be deemed to be equal to the GREATER
of (A) the Fair Market Value per Option Share on the option surrender date or
(B) the highest reported price per share of Common Stock paid by the tender
offeror in effecting the Hostile Take-Over. However, if the surrendered Option
is designated as an Incentive Option in the Grant Notice, then the Take-Over
Price shall not exceed the clause (A) price per share.

     IN WITNESS WHEREOF, Advanced Fibre Communications, Inc. has caused this
Addendum to be executed by its duly-authorized officer, and Optionee has
executed this Addendum, all as of the Effective Date specified below.

     

  ADVANCED FIBRE COMMUNICATIONS, INC.

   
 
   

  By:                                                                  

  Title:                                                                  

                                                                   

  1-, OPTIONEE
 
    EFFECTIVE DATE:           , 199     

2.